                   Case 4:19-cv-02693 Document 5 Filed on 09/14/19 in TXSD Page 1 of 2

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     SouthernDistrict
                                                 __________   Districtofof__________
                                                                           Texas

                                                         )
                                                         )
 PAMELA JOHNSON                                          )
                                                         )
                                                         )
                         Plaintiff(s)                    )
                             v.                                          Civil Action No. 4:19-cv-02693
                                                         )
 CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                         )
 FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
 SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
 P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
 MURPHY                                                  )
                        Defendant(s)                     )

                                                 SUMMONS IN A CIVIL ACTION

 To:
             CLARK, LOVE & HUTSON, G.P.
             440 LOUISIANA, STE 1600
             HOUSTON, TX 77002



           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                    JAMES M. BEGGS, TX 02046500
                                    LYNDA LANDERS, TX 24000145
                                    BEGGS LANDERS LAW FIRM, PLLC
                                    140 E IRVING BLVD, IRVING, TX 75060

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                           CLERK OFJ.COURT
                                                                              David  Bradley, Clerk of Court


 Date:September 16, 2019
Date:
                                                                                       Signature of Clerk or Deputy Clerk
                                                                                s/ H. Lerma
                                                                                Signature of Clerk or Deputy Clerk
                   Case 4:19-cv-02693 Document 5 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                Case 4:19-cv-02693 Document 5-1 Filed on 09/14/19 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                    SouthernDistrict
                                                __________   Districtofof__________
                                                                          Texas

                                                        )
                                                        )
PAMELA JOHNSON                                          )
                                                        )
                                                        )
                        Plaintiff(s)                    )
                            v.                                          Civil Action No. 4:19-cv-02693
                                                        )
CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                        )
FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
MURPHY                                                  )
                       Defendant(s)                     )

                                                SUMMONS IN A CIVIL ACTION

To:
            SCOTT A. LOVE
            440 LOUISIANA ST.
            SUITE 1600
            HOUSTON, TX 77002



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                   JAMES M. BEGGS, TX 02046500
                                   LYNDA LANDERS, TX 24000145
                                   BEGGS LANDERS LAW FIRM, PLLC
                                   140 E IRVING BLVD, IRVING, TX 75060

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                             David J. Bradley, Clerk of Court
                                                                          CLERK OF COURT

Date: September 16, 2019
 Date:                                                                          s/ H. Lerma
                                                                                      Signature of Clerk or Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
                  Case 4:19-cv-02693 Document 5-1 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                  Case 4:19-cv-02693 Document 5-2 Filed on 09/14/19 in TXSD Page 1 of 2

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                      SouthernDistrict
                                                  __________   Districtofof__________
                                                                            Texas

                                                         )
                                                         )
 PAMELA JOHNSON                                          )
                                                         )
                                                         )
                         Plaintiff(s)                    )
                             v.                                           Civil Action No. 4:19-cv-02693
                                                         )
 CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                         )
 FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
 SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
 P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
 MURPHY                                                  )
                        Defendant(s)                     )

                                                  SUMMONS IN A CIVIL ACTION

  To:
              CLAYTON A. CLARK, ESQ., PC
              440 LOUISIANA, STE 1600
              HOUSTON, TX 77002



            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                     JAMES M. BEGGS, TX 02046500
                                     LYNDA LANDERS, TX 24000145
                                     BEGGS LANDERS LAW FIRM, PLLC
                                     140 E IRVING BLVD, IRVING, TX 75060

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                              David J. Bradley, Clerk of Court
                                                                            CLERK OF COURT

Date: September 16, 2019
 Date:                                                                          s/ H. Lerma
                                                                                       Signature of Clerk or Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
                  Case 4:19-cv-02693 Document 5-2 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                  Case 4:19-cv-02693 Document 5-3 Filed on 09/14/19 in TXSD Page 1 of 2

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                      SouthernDistrict
                                                  __________   Districtofof__________
                                                                            Texas

                                                          )
                                                          )
  PAMELA JOHNSON                                          )
                                                          )
                                                          )
                          Plaintiff(s)                    )
                              v.                                          Civil Action No. 4:19-cv-02693
                                                          )
  CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                          )
  FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
  SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
  P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
  MURPHY                                                  )
                         Defendant(s)                     )

                                                  SUMMONS IN A CIVIL ACTION

  To:
              CLAYTON A. CLARK
              440 LOUISIANA, STE 1600
              HOUSTON, TX 77002



            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are:
                                     JAMES M. BEGGS, TX 02046500
                                     LYNDA LANDERS, TX 24000145
                                     BEGGS LANDERS LAW FIRM, PLLC
                                     140 E IRVING BLVD, IRVING, TX 75060

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                            CLERK OF
                                                                              David J. COURT
                                                                                       Bradley, Clerk of Court


  Date:
Date: September 16, 2019
                                                                                s/ H. Lerma
                                                                                       Signature of Clerk or Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
                  Case 4:19-cv-02693 Document 5-3 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                Case 4:19-cv-02693 Document 5-4 Filed on 09/14/19 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                    SouthernDistrict
                                                __________   Districtofof__________
                                                                          Texas

                                                        )
                                                        )
PAMELA JOHNSON                                          )
                                                        )
                                                        )
                        Plaintiff(s)                    )
                            v.                                          Civil Action No. 4:19-cv-02693
                                                        )
CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                        )
FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
MURPHY                                                  )
                       Defendant(s)                     )

                                                SUMMONS IN A CIVIL ACTION

To:
            ERIN MURPHY
            440 LOUISIANA, STE 300
            HOUSTON, TX 77002



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                   JAMES M. BEGGS, TX 02046500
                                   LYNDA LANDERS, TX 24000145
                                   BEGGS LANDERS LAW FIRM, PLLC
                                   140 E IRVING BLVD, IRVING, TX 75060

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OFJ.COURT
                                                                             David   Bradley, Clerk of Court


 Date:September 16, 2019
Date:
                                                                                s/ H. Signature
                                                                                      Lerma of Clerk or Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
                  Case 4:19-cv-02693 Document 5-4 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                 Case 4:19-cv-02693 Document 5-5 Filed on 09/14/19 in TXSD Page 1 of 2

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     SouthernDistrict
                                                 __________   Districtofof__________
                                                                           Texas

                                                         )
                                                         )
 PAMELA JOHNSON                                          )
                                                         )
                                                         )
                         Plaintiff(s)                    )
                             v.                                          Civil Action No. 4:19-cv-02693
                                                         )
 CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                         )
 FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
 SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
 P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
 MURPHY                                                  )
                        Defendant(s)                     )

                                                 SUMMONS IN A CIVIL ACTION

 To:
             HUTSON LAW FIRM, P.C.
             440 LOUISIANA ST.
             SUITE 1600
             HOUSTON, TX 77002




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                    JAMES M. BEGGS, TX 02046500
                                    LYNDA LANDERS, TX 24000145
                                    BEGGS LANDERS LAW FIRM, PLLC
                                    140 E IRVING BLVD, IRVING, TX 75060

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                              David J. Bradley, Clerk of Court
                                                                           CLERK OF COURT

Date: September 16, 2019
 Date:                                                                          s/ H. Lerma
                                                                                       Signature of Clerk or Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
                  Case 4:19-cv-02693 Document 5-5 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                  Case 4:19-cv-02693 Document 5-6 Filed on 09/14/19 in TXSD Page 1 of 2

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                      SouthernDistrict
                                                  __________   Districtofof__________
                                                                            Texas

                                                          )
                                                          )
  PAMELA JOHNSON                                          )
                                                          )
                                                          )
                          Plaintiff(s)                    )
                              v.                                          Civil Action No. 4:19-cv-02693
                                                          )
  CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                          )
  FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
  SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
  P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
  MURPHY                                                  )
                         Defendant(s)                     )

                                                  SUMMONS IN A CIVIL ACTION

  To:
              JAMES LEE LAW FIRM, P.C.
              743 WEST 18TH
              HOUSTON, TX 77008




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are:
                                     JAMES M. BEGGS, TX 02046500
                                     LYNDA LANDERS, TX 24000145
                                     BEGGS LANDERS LAW FIRM, PLLC
                                     140 E IRVING BLVD, IRVING, TX 75060

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                              David J. Bradley, Clerk of Court
                                                                            CLERK OF COURT

Date: September 16, 2019
  Date:                                                                         s/ H. Lerma
                                                                                       Signature
                                                                                Signature        of Clerk
                                                                                           of Clerk       or Deputy
                                                                                                     or Deputy      Clerk
                                                                                                                  Clerk
                  Case 4:19-cv-02693 Document 5-6 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                 Case 4:19-cv-02693 Document 5-7 Filed on 09/14/19 in TXSD Page 1 of 2

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     SouthernDistrict
                                                 __________   Districtofof__________
                                                                           Texas

                                                         )
                                                         )
 PAMELA JOHNSON                                          )
                                                         )
                                                         )
                         Plaintiff(s)                    )
                             v.                                          Civil Action No. 4:19-cv-02693
                                                         )
 CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                         )
 FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
 SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
 P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
 MURPHY                                                  )
                        Defendant(s)                     )

                                                 SUMMONS IN A CIVIL ACTION

 To:
             JAMES LEE, JR.
             440 LOUISIANA ST.
             SUITE 900
             HOUSTON, TX 77002




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                    JAMES M. BEGGS, TX 02046500
                                    LYNDA LANDERS, TX 24000145
                                    BEGGS LANDERS LAW FIRM, PLLC
                                    140 E IRVING BLVD, IRVING, TX 75060

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                              David J. Bradley, Clerk of Court
                                                                           CLERK OF COURT

Date: September 16, 2019
 Date:                                                                          s/ H. Lerma
                                                                                      Signature
                                                                                Signature       of Clerk
                                                                                          of Clerk   or or DeputyClerk
                                                                                                         Deputy   Clerk
                  Case 4:19-cv-02693 Document 5-7 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                 Case 4:19-cv-02693 Document 5-8 Filed on 09/14/19 in TXSD Page 1 of 2

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     SouthernDistrict
                                                 __________   Districtofof__________
                                                                           Texas

                                                         )
                                                         )
 PAMELA JOHNSON                                          )
                                                         )
                                                         )
                         Plaintiff(s)                    )
                             v.                                          Civil Action No. 4:19-cv-02693
                                                         )
 CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                         )
 FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
 SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
 P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
 MURPHY                                                  )
                        Defendant(s)                     )

                                                 SUMMONS IN A CIVIL ACTION

 To:
             LEE & MURPHY LAW FIRM, G.P.
             743 WEST 18TH
             HOUSTON, TX 77008




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                    JAMES M. BEGGS, TX 02046500
                                    LYNDA LANDERS, TX 24000145
                                    BEGGS LANDERS LAW FIRM, PLLC
                                    140 E IRVING BLVD, IRVING, TX 75060

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                              David J. Bradley, Clerk of Court
                                                                           CLERK OF COURT

Date: September 16, 2019
 Date:                                                                          s/ H. Lerma
                                                                                      Signature
                                                                                Signature       of Clerk
                                                                                           of Clerk   or or DeputyClerk
                                                                                                         Deputy   Clerk
                  Case 4:19-cv-02693 Document 5-8 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                Case 4:19-cv-02693 Document 5-9 Filed on 09/14/19 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                    SouthernDistrict
                                                __________   Districtofof__________
                                                                          Texas

                                                        )
                                                        )
PAMELA JOHNSON                                          )
                                                        )
                                                        )
                        Plaintiff(s)                    )
                            v.                                          Civil Action No. 4:19-cv-02693
                                                        )
CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                        )
FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
MURPHY                                                  )
                       Defendant(s)                     )

                                                SUMMONS IN A CIVIL ACTION

To:
            SCOTT A. LOVE, PC
            440 LOUISIANA ST.
            SUITE 1600
            HOUSTON, TX 77002




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                   JAMES M. BEGGS, TX 02046500
                                   LYNDA LANDERS, TX 24000145
                                   BEGGS LANDERS LAW FIRM, PLLC
                                   140 E IRVING BLVD, IRVING, TX 75060

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                              David
                                                                          CLERK OF J. Bradley, Clerk of Court
                                                                                    COURT


Date: September 16, 2019
Date:
                                                                                s/ H.Signature
                                                                                      Lerma of Clerk or Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
                  Case 4:19-cv-02693 Document 5-9 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
                  Case 4:19-cv-02693 Document 5-10 Filed on 09/14/19 in TXSD Page 1 of 2

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Texas

                                                           )
                                                           )
   PAMELA JOHNSON                                          )
                                                           )
                                                           )
                           Plaintiff(s)                    )
                               v.                                          Civil Action No. 4:19-cv-02693
                                                           )
   CLARK, LOVE & HUTSON, G.P., LEE & MURPHY LAW
                                                           )
   FIRM, G.P, CLAYTON A. CLARK, CLAYTON A. CLARK, ESQ., PC,
   SCOTT A. LOVE, PC, SHELLEY HUTSON, HUTSON LAW FIRM, )
   P.C., JAMES LEE, JR. JAMES LEE LAW FIRM, PC, AND ERIN   )
   MURPHY                                                  )
                          Defendant(s)                     )

                                                   SUMMONS IN A CIVIL ACTION

   To:
               SHELLEY HUTSON
               440 LOUISIANA, STE 1600
               HOUSTON, TX 77002




             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are:
                                      JAMES M. BEGGS, TX 02046500
                                      LYNDA LANDERS, TX 24000145
                                      BEGGS LANDERS LAW FIRM, PLLC
                                      140 E IRVING BLVD, IRVING, TX 75060

          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.


                                                                              DavidOF
                                                                             CLERK J. Bradley,
                                                                                       COURT Clerk of Court


Date: September 16, 2019
   Date:
                                                                                s/ H. Lerma
                                                                                        Signature of Clerk or Deputy Clerk
                                                                                Signature of Clerk or Deputy Clerk
                 Case 4:19-cv-02693 Document 5-10 Filed on 09/14/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        4:19-cv-02693

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

           ܾ   I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           ❒ Other (specify):
                                                                                                                                               .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


Date:
                                                                                              Server’s signature



                                                                                          Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
